     Case 3:19-cv-00365-DPM-JTR Document 27 Filed 06/04/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

WILFRED DREXAL DAVIS                                                    PLAINTIFF

V.                         No. 3:19CV00365-DPM-JTR

SAYER, Sergeant, Mississippi
County Detention, et al.                                            DEFENDANTS

                                     ORDER

      Defendants have filed a Motion to Dismiss and a Brief in Support alleging

that this pro se § 1983 action should be dismissed under Local Rule 5.5(c)(2) because

mail sent to Plaintiff Wilfred Drexal Davis (“Davis”), at his address of record, has

been returned undelivered. Docs. 24 & 25. Davis must respond to that Motion.

      In addition, if Davis has been released from incarceration, he is required to

pay the $400 filing fee for this action, or file an updated application to proceed in

forma pauperis.

      IT IS THEREFORE ORDERED THAT:

      1.     Davis must file, within thirty days of the date of this Order, a

Response to Defendants’ Motion to Dismiss (Doc. 24).

      2.     The Clerk is directed to mail Davis a free-world Application to Proceed

In Forma Pauperis.
      Case 3:19-cv-00365-DPM-JTR Document 27 Filed 06/04/20 Page 2 of 2




      3.     If Davis wishes to proceed with this action, he must, within thirty days

of the date of this Order, either: (a) pay the $400 filing fee for this action; or (b)

complete and file a free-world Application to Proceed In Forma Pauperis.

      4.     Davis is advised that, if he fails to fully and timely respond to this

Order, this case may be dismissed, without prejudice, pursuant to Local Rule

5.5(c)(2).

      IT IS SO ORDERED this 4th day of June, 2020.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
